Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “determine a coding direction in a clockwise direction or a counterclockwise direction within the analyzed feature code in the current image according to at least one of the center coding feature, the peripheral coding feature and the relative coding feature”. However, it is unclear what it means by this limitation as it is unclear how “a clockwise direction or a counterclockwise direction” is determined. In particular, since there is no reference direction provided, it is unclear how “a coding direction” is determined to be “in a clockwise direction or a counterclockwise direction”.
Claims 10-12 depend on claim 9 without resolving the issue and are therefore rejected on the same ground as claim 9.

References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Wei et al., US 20100231420 A1, published on September 16, 2010, hereinafter Wei,
Srinivas et al., US 9383834 B2, issued on July 5, 2016, hereinafter Srinivas, and
Yang et al., US 20140145947 A1, published on May 29, 2014, hereinafter Yang. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Srinivas.
Regarding claim 13, Wei discloses a decoding method of an information recognition device, the information recognition device comprising an image sensor, Wei: Abstract, Figs. 1 and 10, [0044, 0053]) the decoding method comprising: 
capturing, by the image sensor, a current image; (Wei: Figs. 1 and 5, and S1 in Fig. 10)
comparing, by the processor, a feature code in the current image with a plurality of predetermined feature codes Wei: Figs. 3-6, [0039-0041, 0044-0046])
comparing, by the processor, the feature code in the current image with the plurality of predetermined feature codes Wei: Figs. 6a-6b, [0041, 0044-0046, 0053]. [0041]: “when an image senor 21 of a scanning device 20 fetches the complete image of each microdot block 10, a processing unit (not shown) may recognize the coordinate (n,m) of the current image fetched by the scanning device 20 on the microdot matrix M according to the X-coordinate code G.sub.n.sup.X and the Y-coordinate code G.sub.m.sup.Y, and recognizes the motion of the scanning device 20 according to successive images fetched by the scanning device 20.”
reading, Wei: S3 (with original coordinate code) or S7 (with the after-arranged coordinate code) in Fig. 10, Figs. 3-8, [0053]) and 
determining a start code within the feature code in the current image according to the predetermined center coding feature when the feature code in the current image contains the predetermined complete coding feature. (Wei: S3 (with original coordinate code) or S7 (with the after-arranged coordinate code) in Fig. 10, Figs. 3-8, [0009, 0013-0014, 0040, 0053]. Whether the original coordinate code is used in the case where the current image contains a complete direction coordinate code or the after-arranged coordinate code is used in the case where the current image does not contain a complete direction coordinate code, each feature code (i.e., Gxn, Gyn) has a start code which is interpreted as the lower bit or least significant bit.. )
Although a memory to store a plurality of predetermined feature codes is not explicitly disclosed in the invention of Wei, the background section of Wei does teach a conventional handwriting recognition system wherein “a user may utilize the scanning device 92 to write on the read/write medium 91, and a processing unit will compare the image of the data region 9112 of the position code 911 fetched by the image sensor 921 with a data base so as to recognize a current position and motion of the scanning device 92.” (Wei: [0007]) Wei went on to explain that “the conventional handwriting recognition system has at least following problems: (1) A large memory space is required to store all position codes 911 on a microdot matrix for being compared with the fetched images by a processing unit”. (Wei: [0007]) This disclosure teaches the 
One of ordinary skill in the art would have recognized that the conventional approach discussed in the background section of Wei and the proposed approach of Wei are known equivalents for recognizing a current position and motion of the scanning device within the image processing art, with some trade-off between speed, storage space, and cost well known and commonly dealt with by a person of ordinary skill in the art.

In the cited reference of Wei, an information recognition device is disclosed as discussed above but a processor to implement the device is not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a device by a processor or its equivalents, as evidenced by the disclosure from Srinivas (Srinivas: Figs. 1 and 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wei’s device with a processor from Srinivas to yield predictable results of the processor implementation of the information recognition device. As a result, Wei {modified by Srinivas} teaches all claim elements specified in the claim 13.
Regarding claim 16, Wei {modified by Srinivas} discloses the decoding method as claimed in claim 13, wherein when the feature code in the current image contains the predetermined complete coding feature, the decoding method further comprises: determining the start code within the feature code in the current image further according to the predetermined complete coding feature. (Wei: Abstract. Figs. 4-5. [0009, 0013-0014, 0040-0041].)
Regarding claim 17, Wei {modified by Srinivas} discloses the decoding method as claimed in claim 13, wherein the predetermined complete coding feature comprises the predetermined center coding feature and at least one of a predetermined peripheral Wei: Figs. 3-5. [0038-0040].)
Regarding claim 18, Wei {modified by Srinivas} discloses the decoding method as claimed in claim 17, wherein the predetermined center coding feature comprises at least one of a size, a color, a shape, a number, reflectivity and a permutation of at least one center microdot, the predetermined peripheral coding feature comprises at least one of a size, a color, a shape, a number, reflectivity and a permutation of at least one peripheral microdot, and the predetermined relative coding feature comprises at least one of a relative distance and a relative angle between the at least one center microdot and the at least one peripheral microdot. (Wei: Figs. 3-5. [0038-0040]. Different number of microdots shown in the data region in Fig. 5. “The microdot block 10 includes a header region 11 and a data region 12, wherein an arbitrary shape of a microdot 13, for example, but not limited to, rectangular microdot, circular microdot, triangular microdot, minus sign microdot or plus sign microdot, may be formed at positions showing digital bit "1" in the header region 11 and the data region 12” [0039]. The block on column 1 row 3 in Fig. 5 differ from the block on row 1 and column 3 by a relative coding feature, i.e., the two microdots (two “1”s) in the data region are moved in vertical direction, i.e., changing relative angle between the microdot pattern in the header region and the microdot pattern (two microdots) in the data region. Similar relative feature exists by comparing a block in column n (n>1) and row 1 and a corresponding block in column 1 and row n (n>1).)

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei {modified by Srinivas} as applied to claim 13 and further in view of Yang.
Regarding claim 14 or 15, which depends on claim 13, Wei {modified by Srinivas} does not disclose explicitly capturing a new image when the feature code in the current image does not contain the predetermined center or complete coding feature. 
When the current image does not contain the predetermined center or complete coding feature, instead of capturing a new image and then decoding the new image as claimed, the prior art of Wei regroups the microdots to create a new microdot matrix for decoding (or recognizing the coordinates), with the assumption that patterns of microdots (see Figs. 6-7 of Wei) are recognizable such that algorithms can be applied to properly regroup microdots for decoding. The prior art of Wei {modified by Srinivas} is silent about the situation where patterns of microdots are not recognizable due to missing microdots or noise, etc.. This may happen even if the area captured by the image sensor is the correct area for the predetermined center or complete coding feature, i.e., normal situations unlike the situations shown Figs. 6-7 of Wei. But due to noise or missing microdots or distortions etc., the captured image does not contain the predetermined center or complete coding feature or is not recognized to contain the predetermined center or complete coding feature. However, such a situation is well known and it is commonly practiced in the field of image processing to take a new image in such a situation as evidenced by the prior art of Yang. (Yang: Fig. 7, [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wei’s {modified by Srinivas} disclosure with 
Therefore, it would have been obvious to combine Wei {modified by Srinivas} with Yang to obtain the invention as specified in claims 14-15.
Allowable Subject Matter
Claims 1-8 are allowable. 
While claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, they are neither anticipated by nor obvious in view of the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


    PNG
    media_image1.png
    837
    581
    media_image1.png
    Greyscale


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669